                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                     Plaintiff,                        )    No. 19-CR-04031
                                                       )
          vs.                                          )
                                                       )
ARIYA MANGSANHANH,                                     )
                                                       )
                     Defendant.                        )



  MOTION FOR PERMISSION TO FILE GOVERNMENT=S SENTENCING
                MEMORANDUM UNDER SEAL

       The United States asks that it be allowed to file the Government's sentencing

memorandum in this case under seal as it contains confidential victim information.

                                                    Respectfully submitted,

                                                    PETER E. DEEGAN, JR.
                                                    United States Attorney

                                                    By: s/ Timothy T. Duax

                                                    TIMOTHY T. DUAX
                                                    Assistant United States Attorney
                                                    600 4th Street, Suite 670
     CERTIFICATE OF SERVICE
                                                    Sioux City, IA 51101
 I hereby certify that on March 13, 2020 I          712-202-1722
 electronically filed the foregoing with the
 Clerk of Court using the ECF system which
                                                    712-252-2034 (Fax)
 will send notification of such filing to the
 parties or attorneys of record.

 UNITED STATES ATTORNEY

 BY: /s/ Michelle Hatting
 cc: Timothy Herschberger



                                                1

       Case 5:19-cr-04031-LTS-KEM Document 37 Filed 03/13/20 Page 1 of 1
